DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Coles et al. (US 5,513,628).
The Coles et al. reference discloses a catheter tube connector 185 (see Figure 2) for a suction system (see catheter tube 220 in Figure 4) comprising an outer cup-shaped fitting 180 with a rim 190, an inner cup-shaped fitting 200 and a piercing member (see end 265 of catheter tube 220 in Figure 4) to break seal 230 and arranged integral with the inner and outer cup-shaped fittings when the catheter tube 220 attached there with (see Figure 4).
In regard to claims 15-17, see releasable locking feature 170 (see also col. 8, lines 10-32).
In regard to claims 18, 19, 21,22 and 23, see seal 230.
In regard to claim 20, the inner space or cavity of catheter tube 220 defines a lumen, as claimed.
	In regard to claim 24, see base 195 in Figure 2 which defines an intermediate region, as claimed.

Conclusion
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649